UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1413


WALDO FENNER,

                      Plaintiff – Appellant,

          v.

JOHN UMSTEAD HOSPITAL; SUSAN REGIER,

                      Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:09-cv-00977-TDS-LPA)


Submitted:   July 25, 2013                     Decided: July 29, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Waldo Fenner, Appellant Pro Se. Adam M. Shestak, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Waldo         Fenner   seeks     to   appeal    the   district        court’s

order accepting the recommendation of the magistrate judge and

granting in part and denying in part the Defendants’ motion to

dismiss.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral    orders,       28    U.S.C.    § 1292   (2006);     Fed.     R.    Civ.   P.

54(b); Cohen        v.    Beneficial   Indus.     Loan    Corp.,    337    U.S.     541,

545-46 (1949).           The order Fenner seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                           We

dispense     with        oral    argument    because      the    facts     and     legal

contentions    are       adequately    presented     in    the   materials        before

this court and argument would not aid the decisional process.



                                                                               DISMISSED




                                            2